Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Illinois Knights Templar Home,

(CCN: 14-5449),

Petitioner,

Vv.

Centers for Medicare and Medicaid Services.
Docket No. C-09-774
Decision No. CR2203

Date: August 10, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose the following remedies against Petitioner, Illinois Knights Templar Home:

¢ Civil money penalties of $3,050 per day for each day of a period beginning on
March 28, 2008 and continuing through April 3, 2008; and

¢ Civil money penalties of $300 per day for each day of a period beginning on April
4, 2008 and continuing through April 30, 2008.

I. Background

Petitioner is a skilled nursing facility in the State of Illinois. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and 1866
of the Social Security Act and by federal regulations at 42 C.F.R. Parts 483 and 488. Its
hearing rights are governed by regulations at 42 C.F.R. Part 498.
CMS determined to impose the remedies that I describe in the opening paragraph of this
decision based on noncompliance findings that were made at a survey of Petitioner’s
facility conducted on April 14, 2008 (April survey). The April survey findings included
findings that Petitioner manifested three deficiencies that were so egregious as to
comprise immediate jeopardy for Petitioner’s residents. An “immediate jeopardy” level
deficiency is one that is so serious as to cause or to be likely to cause serious injury,
harm, impairment, or death to a resident or residents of a facility. 42 C.F.R. § 488.301.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. CMS moved for summary judgment and I issued a decision favorable to CMS.
An appellate panel of the Departmental Appeals Board subsequently remanded the case
to me because it found that there were disputed issues of fact. I then held a hearing in
Chicago, Illinois on April 12, 2010. At the hearing I received into evidence from CMS
exhibits that are identified as CMS Ex. 1 — 18, 21 — 27, and 29 — 70. I received into
evidence from Petitioner exhibits that are identified as P. Ex. 1 — 18. I also heard the
cross examination and redirect testimony of several witnesses whose direct testimony is
in evidence as affidavits or declarations.

IL. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s determination of immediate jeopardy level noncompliance is
clearly erroneous;

3. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

In this decision I do not address all of the noncompliance findings that were made at the
April survey. I address all of the findings of immediate jeopardy level noncompliance as
well as one of the findings of non-immediate jeopardy level noncompliance. I do not
address the other noncompliance findings because the findings that I do address and that I
sustain are more than sufficient to justify CMS’s remedy determinations. Making
additional noncompliance findings is simply unnecessary to the outcome of this case.

The findings of noncompliance that I address consist of allegations that Petitioner failed
to comply with the following regulations: 42 C.F.R. §§ 483.13(b)(1)(i); 483.13(c)(2) —
(4); 483.13(c); and 483.75.
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. §§ 483.13(b) and (c)(1)(i).

The applicable regulation prohibits a facility from subjecting a resident to verbal, mental,
sexual, or physical abuse, corporal punishment, or involuntary seclusion. In practice the
regulation prohibits a facility from tolerating abusive behavior by facility staff against
residents. “Abuse” is defined at 42 C.F.R. § 488.301 to mean:

the willful infliction of injury, unreasonable confinement, intimidation, or
punishment with resulting physical harm, pain, or mental anguish.

The term “willful” has been interpreted on numerous occasions to mean “deliberate.”
Abuse can occur in the absence of a specific intent by a staff member of a facility to harm
aresident. Malice is not a necessary element of abuse. The willfulness standard is
satisfied where an employee of a facility deliberately does something which he or she
knows or should know could cause a resident to suffer from physical harm, pain, or
mental anguish.

CMS’s allegation that Petitioner failed to comply with the requirements of 42 C.F.R.

§§ 483.413(b) and (c)(1)(i) focuses primarily on the behavior of a certified nursing
assistant on Petitioner’s staff whom I refer to as ““H.” It is undisputed that very early on
the morning of September 9, 2007, H and two other nursing assistants were in a room
shared by two of Petitioner’s residents who are identified as Resident # 4 and Resident #
17. The nursing assistants were providing care to Resident # 17 while Resident # 4, who
is nearly blind, slept. While the three nursing assistants were in the room, H began
repeatedly hitting his leg against Resident # 4’s bed. The two nursing assistants who
were with H at the time, Olha York and Kathy Arends, respectively described what H
was doing as either “bouncing” the bed or “tapping” on it. CMS Ex. 41 at 1-2. These
nursing assistants described H’s behavior as joking. Jd. However, H refused to cease his
behavior when Resident # 17 and the two nursing assistants asked him to stop. Jd. That
refusal provoked a confrontation between H and the other nursing assistants. Ms. York
raised her hand as if to indicate that she would push H away from Resident # 4’s bed. Jd.
That gesture caused H to become angry and he threatened to harm Ms. York if she ever
touched him. /d. at 1. H then became very agitated, began yelling, and left the room.
Id.; CMS Ex. 16 at 22.

H did not give the other nursing assistants an explanation for his striking Resident # 4’s
bed. However, an explanation that I accept as reasonable was offered by nursing
assistant York, who observed that H had in the past picked on Resident # 17. She opined
that H was disturbing Resident # 4’s bed in order to “get at” Resident # 17, that is to say,
to either annoy or intimidate the resident. CMS Ex. 16 at 21.
After H left the residents’ room he went to Petitioner’s nurse’s station. He remained
angry and upset. CMS Ex. 16 at 16. He told a registered nurse that he wanted to go ona
break. CMS Ex. 16 at 16. When nursing assistant York approached the nurse’s station
H “jumped up from his seat and went outside, cussing and saying that he was going
ome.” CMS Ex. 41 at 1. Nursing assistants York and Arends then reported to the nurse
the events that had occurred in the residents’ room. CMS Ex. 16 at 16. Shortly thereafter
H called the nurse and advised her that he was leaving the premises.

Petitioner’s director of nursing and administrator were advised about the incident on
September 10, 2007. P. Ex. 7 at 4; P. Ex. 8 at 1. On that date the administrator spoke
with H. He gave H a written warning and counseled H about Petitioner’s code of ethics.
The warning stated that H had engaged in “uncooperative behavior or acts that are in
disregard of established personnel policies and procedures and that H had left his shift
before it was completed. CMS Ex. 43 at 2. In a separate note the administrator circled a
statement indicating that H had engaged in fighting or in threatening or intimidating
activities. Id. at 3.

H continued to work at Petitioner’s facility for several weeks after the events of
September 9, 2007. Petitioner terminated H’s employment on October 19, 2007. The
termination was the consequence of a second incident involving H.

On October 18, 2007, Petitioner’s activity director reported to the director of nursing and
Petitioner’s administrator that she had become aware of an allegation of abuse involving
H. CMS Ex. 16 at 8; CMS Ex. 42 at 3, 9. A nursing assistant, Mandy Ebert, reported
that she had witnessed H verbally abuse a resident identified as Resident # 13, a man
aged 88 years, who was totally dependent on Petitioner’s staff for assistance. According
to Ms. Ebert, the resident had complained to H that he felt as if H was “breaking his arm”
while H was transferring the resident via a device known as a hoyer lift. CMS Ex. 42 at
4. Ms. Ebert asserted that H had responded by saying: “if you keep that up, I’ll roll you
onto the floor.” Jd. Ms. Ebert also reported that she had witnessed H being rude to
residents on other occasions. /d. Neither Ms. Ebert nor another nursing assistant, who
had spoken with Ms. Ebert about the incident, immediately reported it to Petitioner’s
management. CMS Ex. 16 at 6, 8; CMS Ex. 42 at 5, 9; P. Ex. 7 at 8.

Petitioner’s administrator spoke with H about the reports of abuse. CMS Ex. 42 at 6. H
denied abusing residents but also became extremely confrontational. The administrator
then terminated H’s employment.

The evidence that I have discussed pertaining to H’s conduct establishes abusive behavior
by this employee. It also shows a failure on the part of Petitioner’s management to
recognize, and to respond appropriately, to this abuse. The behavior of H on the night of
September 9, 2010 was clearly abusive. It was not simply an altercation between H and
another nursing assistant. The evidence establishes that H deliberately and repeatedly
struck Resident # 4’s bed, conduct which was found to be offensive by Resident # 17, and
which had at least the potential for causing emotional distress to both Residents # 4 and
#17. It was not inadvertent as is evidenced by H’s refusal to stop engaging in the
conduct when asked to stop. The fact that the behavior was characterized as joking
behavior by the two other nursing assistants who observed H on that evening does not
detract at all from its abusive character. H may have intended his behavior to be funny
but he was on notice that others considered it to be offensive and he refused to cease his
behavior when he was asked to do so.

Furthermore, H’s explosive reaction to the other nursing assistants’ requests that he cease
his abusive behavior, in the presence of residents, was abusive in its own right. He
subjected residents who are by definition individuals who are frail and ill to his outburst
and this behavior clearly had the likelihood of causing the residents to suffer from
anguish.

A skilled nursing facility is not simply an extension of a hospital or a sick bay for frail
and ill individuals. It is, in fact, the residents’ home, the place where they live. Residents
of a facility are entitled to be treated with dignity and to be protected against abusive
conduct such as that engaged in by H. Petitioner failed to provide its residents with this
protection when it failed to remove H immediately from resident care when his behavior
on the morning of September 9, 2007 was brought to the attention of Petitioner’s
management. Either his employment should have been terminated or H should have been
suspended from resident care pending a full and thorough investigation of the
circumstances of the September 9 event.

Petitioner’s policy governing investigation of suspected incidents of abuse states that:
Employees alleged to have been involved in the abuse, neglect, involuntary

seclusion or misappropriation of resident property will immediately be
suspended pending the outcome of the investigation.

CMS Ex. 40 at 2. Petitioner plainly failed to follow its policy in the case of the
September 9, 2007 incident involving H.

I do not fault the actions of Petitioner’s management in removing H from employment on
October 19, 2007. That was appropriate given what management had learned about H.
But, the fact that H was allowed to remain in his job for more than a month after the
September 9, 2007 incident — during which he continued to provide care to residents —
proves failure by Petitioner’s management to appreciate the seriousness of the September
9 incident.

I have considered the evidence and arguments that Petitioner offers in defense of its
handling of H and I do not find them to be persuasive.
6

Petitioner argues that H’s repeated hitting of Resident # 4’s bed on the night of
September 9, 2007 was not forceful because the resident slept through the entire event.
Petitioner’s post-hearing brief at 4. There is no evidence in the record that describes with
any particularity how vigorously H hit the resident’s bed. However, it was not the force
with which H engaged in this action that the other nursing assistants and Resident # 17
ound to be offensive; rather, it was the inappropriateness of H’s behavior coupled with
is refusal to cease doing it when asked.

Petitioner also asserts that H’s conduct on the evening of September 9 was benign
because it was characterized as “joking” by the two nursing assistants who witnessed his
conduct. I have discussed that above. Whatever H’s intent was, he also knew that both
of the nursing assistants and Resident # 17 found his conduct to be offensive, because
they asked that he cease engaging in it and he refused.

Petitioner argues also that the events of September 9 did not constitute “even an
allegation of abuse.” Petitioner’s post-hearing brief at 4. The premise for this assertion
is that Resident # 17 would have filed a claim of abuse had she believed that H’s conduct
was abusive. This assertion is speculative and, so, I find it to be without merit.
Furthermore, Petitioner’s management knew that there was an allegation of abuse
because the two nursing assistants who were witnesses to H’s conduct had reported it in
terms that described abuse by any objective measure. CMS Ex. 41 at 1-2.

I note, moreover, that there is no evidence that anyone on Petitioner’s staff interviewed
Resident # 17 in the hours or days following the incident. Consequently, the resident’s
take on what occurred in the immediate aftermath of the incident is simply unknown. In
its post-hearing brief Petitioner asserts that its management interviewed “the resident who
witnessed the event,” meaning I assume, Resident # 17, as part of its investigation of the
September 9 incident. Petitioner’s post-hearing brief at 5. However, Petitioner has cited
to nothing in evidence to support that assertion and I can find no supporting
documentation in the record. Petitioner took statements from the two nursing assistants
who witnessed the event, but there is no record of a statement taken from Resident # 17
during Petitioner’s investigation of the September 9 incident. See CMS Ex. 42.

Resident # 17 was interviewed by a surveyor during the April survey. The resident,
however, was unable to remember the event of September 9 and therefore, contributed no
meaningful evidence concerning that event. Petitioner asserts that Resident # 17 felt
intimidated when she was interviewed by surveyors during the April survey and it
attempts to characterize the interview as an episode of abuse. This allegation is
irrelevant.

Petitioner argues that H’s conduct on September 9, 2007 was not abuse because it was
not specifically directed against a resident. Petitioner’s post-hearing brief at 5-7.
Petitioner characterizes the events of September 9 as constituting merely a dispute
between staff members which cannot rise to the level of abuse. I disagree with this
assertion on two counts. First, H’s conduct was directed both at Resident # 4 and
Resident # 17. It was directed against Resident # 4 because H repeatedly struck the
resident’s bed while she lay in it. It was directed against Resident # 17 because the
plausible explanation for H’s conduct was that he was attempting to annoy or anger the
resident. CMS Ex. 16 at 21. Second, H’s conduct was abusive towards residents even if
it was specifically directed at the two other nursing assistants who were in the room with
him on September 9. H knew or should have known that his striking Resident # 4’s bed
and his subsequent outburst of temper when confronted by one of the nursing assistants
had the likelihood of being viewed as offensive and intimidating by the residents.

Petitioner argues that the testimony of the surveyors who conducted the April survey is
not credible. It premises this argument on the assertion that the demeanor of the surveyor
who interviewed the nursing assistants about the September 9 incident was evasive.
Petitioner’s brief at 7. I disagree. I find nothing evasive in this witness’ testimony. The
premise for Petitioner’s characterization is that the surveyor was unable to remember
some of the findings that she made at the April survey without consulting her notes or
exhibits in evidence. I find that to be understandable given that the in-person hearing
took place about three years after the survey was completed. The surveyor’s memory
lapses are certainly no basis to impeach the notes and reports that she made
contemporaneously with the survey.

Petitioner argues also that its witnesses’ testimony is inherently more credible than that of
CMS’s witnesses. It contends that I must assume all of its witnesses’ written direct
testimony to be credible inasmuch as CMS counsel declined to cross examine these
witnesses. I do not find this argument to be persuasive. Petitioner seems to assert that
the only way in which a witness’ credibility may be assessed is by observing his or her
demeanor as that person testifies in person and under oath. That is simply incorrect.
Credibility may be based on many factors other than demeanor. Testimony that is not
supported by the record or that is inconsistent with other evidence may be found to be not
credible even if the affiant does not testify in person.

Petitioner has not pointed to any specific element of its witnesses’ testimony that calls
into question the veracity of the evidence that I have discussed in this decision. See
Petitioner’s post-hearing brief at 7. However, I have reviewed the written direct
testimony of Petitioner’s witnesses and I find it not to be credible in significant respects.
There are statements that are unsupported by any other evidence in the record and that
are, for this reason, not credible. Other statements are simply opinions which I find not
to be supported by the evidence.

In her affidavit Kathryn L. Swan, Petitioner’s administrator recites her version of the
September 9 incident involving H. P. Ex. 7 at 3-4. She characterizes the entire incident
as lasting less than a minute. About H’s actions, she says:
[H] was observed shaking his knee — like a nervous tic. In the process...
[H’s] knee tapped R4’s foot board . . . R4’s roommate asked . . . [H] to
stop. . . [H’s] nervous tic continued.

Id. These statements clearly are aimed at having me infer that the September 9 incident
was of very brief duration and involved no voluntary action by H. But, there is simply
nothing in the record to support them. Ms. Swan was not a witness to the September 9
incident. Neither of the nursing assistants who were witnesses and who were interviewed
after the incident characterized H’s actions as a “nervous tic” nor did they describe the
incident as lasting less than a minute. CMS Ex. 41 at 1-2.

Similarly, Ms. Swan characterizes the September 9 incident as follows:

The alleged actions of . . . [H] did not constitute abuse or an allegation of
abuse. His nervous energy was not willful, and did not inflict injury,
confinement, intimidation, or punishment to R4 or any other residents in
the facility... . The facility did not fail to recognize abuse because no abuse
occurred.

P. Ex. 7 at 3.

Ms. Swan offers no foundation for this assertion and I find it to be an unsupported
conclusion. I have explained why H’s actions on September 9 satisfy the definition of
“abuse” and why Petitioner should have treated the allegations of the two nursing
assistants who were present during the incident as allegations of abuse.

Petitioner’s director of nursing, Carol A. Langley, avers in her affidavit that no abuse
occurred on September 9, 2007. P. Ex. 8 at 1. Ms. Langley cites to no facts other than
those that I have addressed in this decision as support for her opinion. She bases her
opinion on “my conversations with . . . [H and the other two nursing assistants] as well as
my knowledge of R4 and R17....” Jd. She asserts also that she agrees with Ms.
Swan’s opinion about the events of September 9. I have explained why I disagree with
Petitioner’s characterization of the events of September 9 and the allegations that were
made about those events and it is unnecessary for me to revisit that analysis here except
to say that I disagree with this witness’ conclusions.

Petitioner offered affidavits by other witnesses. P. Ex. 9— P. Ex. 14. None of these
affidavits provide any evidence concerning the events of September 9, 2007 other than
that which I have previously addressed. Of the affiants, only Ms. York was an actual
witness to the September 9 events. P. Ex. 12. In her affidavit Ms. York affirms that what
she said previously about the September 9 incident is true. /d.; CMS Ex. 41 at 1. She
adds that “I don’t think . . . [H] was trying to be mean to R4. He only seemed to be angry
with me.” That statement adds nothing to what Ms. York previously said about the
incident. Moreover, and as I have explained, it is not necessary that I find that H was
trying to harm Resident # 4 by striking her bed in order that I conclude that his conduct
on September 9 was abusive.

2. Petitioner failed to comply substantially with the requirements of
42 CF.R. § 483.13(c)(2) — (4).

The applicable regulation mandates in relevant part that a skilled nursing facility must
ensure that all allegations of abuse are reported immediately to the facility’s administrator
and to relevant State officials in accordance with established procedures. It requires that
all allegations of abuse be thoroughly investigated. And, it requires that the results of all
investigations be reported to the administrator and to relevant State officials within five
working days of the incident.

CMS alleges that Petitioner failed to treat the September 9, 2007 incident as an abuse
allegation. Thus, according to CMS, the incident was not immediately reported to
Petitioner’s administrator, H was not prohibited from providing resident care pending the
outcome of an investigation into the incident, and the incident was not reported to State
officials. CMS also alleges that Petitioner delayed in investigating the allegations arising
from the October incident because the nursing assistant who made these allegations failed
to comply with facility policy and report them immediately.

The evidence overwhelmingly supports CMS’s allegations. It establishes that
Petitioner’s staff did not report the September 9 incident to Petitioner’s administrator
until the next day, a full day after the incident occurred. It establishes also that H was
allowed to continue to provide care to residents after the incident and was not relieved
rom his duties of providing such care until after the subsequent allegation of abuse in
October 2007. The evidence establishes that Petitioner’s staff failed to interview either
Resident # 4 or Resident # 17 about the incident. Finally, the incident was never reported
to State officials. The evidence also substantiates CMS’s assertion that the nursing
assistant who reported the October allegations delayed more than a week in making them.

Petitioner’s defense to CMS’s allegations and to the supporting evidence is that “there
were no allegations of resident abuse with respect to the September 9, 2007 event.”
Petitioner’s post-hearing brief at 12. Additionally, Petitioner asserts that the allegations
pertaining to the subsequent incident involving H that took place in October 2007 were
“fabricated” by the nursing assistant who made them. Jd. Consequently, according to
Petitioner, it is absolved from any duty to investigate the allegations relating to the
September and October 2007 incidents, was not required to suspend H after the
September incident, and was not required to report the September allegations to State
officials.

I disagree. First, and as I have held above, the allegations that the other two nursing
assistants made about H’s conduct on September 9, 2007 clearly described abusive
conduct. Those allegations obligated Petitioner to comply with all of the regulatory
requirements pertaining to investigation of abuse allegations. Similarly, the allegations
made concerning the October 2007 incident were, by any measure, allegations of abuse
and they also triggered the regulatory investigation and reporting requirements.
Petitioner may not evade its responsibility for reporting the September 2007 incident to
State officials by now claiming that no abuse actually occurred. The allegations that the
two nursing assistants made about that incident plainly described abuse. The regulation
requires that all allegations of abuse be investigated and reported even if they
subsequently turn out to be invalid. It is, therefore, no defense to argue in retrospect that
the investigation and reporting requirements were not triggered because the allegations
ultimately were not sustained.

There is an obvious reason for the requirement that all abuse allegations be reported to
State officials. When a facility’s management receives an allegation of resident abuse it
is placed in situation where, potentially, there is a conflict of interest. It is not ina
facility’s self-interest to authenticate allegations of resident abuse because, at the very
least, the facility’s reputation may be damaged. Moreover, such allegations, if proven,
may lead to the imposition of remedies against the facility. Thus, a facility has
motivation not to find abuse on its premises. On the other hand, the facility has an
absolute duty to protect the welfare and safety of its residents.

The requirement that abuse allegations be thoroughly investigated and reported to State
officials assures that this potential conflict of interest does not adversely affect the
outcome of investigations into such allegations. It assures that a neutral third party (the
State) will be apprised of the allegations and will be in a position to take protective action
if necessary. It also assures that the facility will do all that is needed to protect the safety
and well-being of its residents.

Similarly, it is no defense to assert that the allegations relating to the October incident
may have been “fabricated” or that they were false. The regulation requires that all
allegations of abuse — true or not — be investigated immediately and reported. Arguing
after the fact — as Petitioner does here — that the allegations turned out not to establish
abuse is a way of justifying in retrospect a failure to comply with regulatory
responsibilities.

3. Petitioner failed to comply substantially with the requirements of 42
CF.R. § 483.13(c).

The applicable regulation requires in relevant part that a facility develop and implement
written policies and procedures that prohibit mistreatment, neglect, and abuse of
residents. CMS alleges that Petitioner failed to comply with its own abuse policies in
dealing with the allegations of abuse that were made in September and October 2007.
Specifically, CMS asserts that Petitioner violated its abuse policy by failing to suspend H
or to relieve him of his responsibilities of providing direct care to residents while it
investigated the allegations made concerning the September incident. Also, CMS asserts
that the failure by the nursing assistant to report immediately her allegations of H’s
abusive behavior in October 2007 is a violation of Petitioner’s abuse policy.

The evidence overwhelmingly supports these allegations. There is no dispute that

Petitioner’s management failed to suspend H or to relieve him from resident care after it
learned about the September incident. Nor is there any dispute that the nursing assistant
who reported the October incident waited about a week before reporting her allegations.

Petitioner did not address CMS’s allegations in its post-hearing brief. I assume that it
contends that the suspension and reporting requirements were not contravened because
the allegations of abuse turned out — in Petitioner’s view — to be unsubstantiated. That
argument, although not made explicitly, is consistent with what Petitioner argues
elsewhere. But, if that is Petitioner’s position, it is without merit. Petitioner’s policies
are predicated on allegations of abuse and in that respect they mirror regulatory
requirements. It is no defense to argue, that when viewed with hindsight, allegations of
abuse turn out to be unproven.

4. Petitioner failed to comply substantially with the requirements of 42
CF.R. § 483.75

The regulation at issue requires that a skilled nursing facility be administered in a manner
that enables it to use its resources effectively and efficiently to attain or maintain the
highest practicable physical, mental, and psychosocial well-being of each resident.

CMS alleges that Petitioner failed to comply substantially with the requirements of this
regulation based on Petitioner’s alleged multiple systemic failures to comply with other
regulatory requirements. More specifically, however, CMS rests its case on Petitioner’s
failures to comply with the requirements that I address in Findings | and 2 of this
decision.

The evidence in this case plainly establishes a systemic failure by Petitioner’s
management to apply its policies to protect residents against abuse. What is evident in
this case is that Petitioner’s management failed to implement policies that assured that
allegations of abuse be promptly and thoroughly investigated, that they be reported to
appropriate State officials, and that residents are protected pending the outcome of such
investigations. The failures by Petitioner to implement its policies were not confined to
errors surrounding the September 9, 2007 incident. There was a subsequent failure
evidenced by the delayed reporting of allegations pertaining to the October incident.

Ultimately, the responsibility for implementing and enforcing a facility’s policies lies
with management. Petitioner’s policies concerning abuse were not self-implementing.
Management had to take affirmative steps in order to apply the policies when abuse
allegations were brought to its attention. The failure to treat the allegations concerning
the September 9, 2007 incident as abuse allegations and to implement the full panoply of
abuse policies to deal with that incident evidences a fundamental misunderstanding on
Petitioner’s management’s part about what constitutes abuse and how to deal with
allegations of abuse.

CMS predicated its allegations of noncompliance with 42 C.F.R. § 483.75 on the full
range of deficiencies that it alleged. However, the core of CMS’s allegations relates to
Petitioner’s noncompliance with the regulations governing abuse and which I have
addressed in detail in this decision. I find it unnecessary to make findings about other
alleged deficiencies in order to find that Petitioner failed to comply with the requirements
of 42 C.F.R. § 483.75. Evidence that Petitioner’s management failed to implement the
facility’s policy concerning investigation of and protecting against abuse is sufficient to
sustain CMS’s allegations of noncompliance with the requirements of 42 C.F.R.

§ 483.75.

5. CMS’s findings of immediate jeopardy level noncompliance are not
clearly erroneous.

CMS found immediate jeopardy level noncompliance with respect to three of the

deficiencies that I address in this decision. These deficiencies are Petitioner’s failures to
comply with the requirements of 42 C.F.R. §§ 483.13(b), 483.13(c)(1)(i), 483.13(c)(2) —
(4), and 483.75 (Findings 1, 2, and 4).

The evidence amply supports CMS’s determinations of immediate jeopardy. As I have
discussed, there was a fundamental misunderstanding on Petitioner’s part of its obligation
to recognize and respond appropriately to abusive behavior by its staff. That basic failure
created the likelihood that residents would be subjected to serious injury or harm.

I do not base this conclusion solely on the consequences of H’s behavior during the
September and October 2007 incidents. Petitioner argues that there is no proof that
residents sustained actual harm as a result of these incidents and I agree with that
contention. But, there was a likelihood of harm to residents that existed at Petitioner’s
facility by virtue of Petitioner’s failure to comprehend the need to enforce vigorously its
policies concerning abuse. The failure to suspend H, for example, after the September 9,
2007 incident, meant that an employee who demonstrated more than the potential for
committing abusive acts was allowed to continue to provide direct resident care. The
failure to report the September 9 incident to State officials meant that Petitioner’s
management had stripped residents of a protection that was guaranteed to them by law
and, as a consequence, left them vulnerable to the possibility that Petitioner would not
treat abuse allegations with the seriousness that they merited.

Petitioner did not prove CMS’s findings of immediate jeopardy to be clearly erroneous.
Essentially, Petitioner rests its case on its assertion that the September and October 2007
incidents did not constitute abuse of residents. But, even if that were true, it did not
relieve Petitioner’s management of its obligation to treat the allegations of abuse
seriously under its policies protecting residents against abuse and pursuant to governing
law and regulations. The failure of management to do so created jeopardy for
Petitioner’s residents even if the allegations that were made concerning the September
and October 2007 incidents were ultimately disproved. Moreover, I have found that the
September incident — H’s actions on that night — was abuse.

6. CMS’s remedy determinations are reasonable.

a. CMS’s determinations as to duration of noncompliance are
reasonable.

CMS determined that Petitioner manifested immediate jeopardy level noncompliance
during a period that began on March 28 and that continued through April 3, 2008 and
non-immediate jeopardy level noncompliance during a period that began on April 4, 2008
and that continued through April 30, 2008. The premise of CMS’s duration
determination is that Petitioner did not rectify its failure to comprehend and to implement
its obligation to protect against, investigate and report abuse during the entire period of
noncompliance but that its failure was particularly egregious (at the immediate jeopardy
level) during the March 28 — April 3 portion of the period.

Petitioner disputes these duration determinations. The basis for Petitioner’s opposition is
its continued insistence that it was complying with all participation requirements
throughout the period and that CMS’s allegations of noncompliance are baseless. I have
dealt with Petitioner’s objections previously and I will not revisit them here. Petitioner
has offered no evidence to prove that it corrected its deficiencies on dates earlier than
CMS found them to be corrected. Consequently, I sustain CMS’s determinations as to
duration.

b. The immediate jeopardy level civil money penalties are
reasonable as a matter of law.

Civil money penalties to address immediate jeopardy level noncompliance must fall
within a range of from $3,050 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). CMS
determined to impose penalties of $3,050 per day for Petitioner’s immediate jeopardy
level noncompliance. That is the minimum immediate jeopardy level penalty amount and
is, consequently, reasonable as a matter of law.

c. Civil money penalties of $300 per day are reasonable to address
Petitioner’s non-immediate jeopardy level noncompliance.

Penalties to remedy non-immediate jeopardy level noncompliance must fall within a
range of from $50 to $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). Regulations
establish the criteria that must be used for deciding where within that range a penalty
amount ought to fall. 42 C.F.R. §§ 488.438(f)(1) — (4); 488.404 (incorporated by
reference into 42 C.F.R. § 488.438(f)(3)). The factors may include a facility’s
compliance history, the seriousness of its noncompliance, its culpability, and its financial
condition.

Penalties of $300 per day for non-immediate jeopardy level noncompliance are at the low
end of the non-immediate jeopardy penalty range, comprising only ten percent of the
allowable maximum. I find that the seriousness of Petitioner’s noncompliance is
sufficient to sustain penalties of at this very low level. The failure to completely correct
noncompliance with regulations governing prevention, investigation and reporting of
abuse meant that the facility’s residents were still at a risk for harm even after immediate
jeopardy was removed.

I note, furthermore, that Petitioner did not challenge the reasonableness of the amount of
CMS’s penalty determinations in its post-hearing brief. It has not offered any argument
showing that the penalty amount of $300 per day is unreasonable.

/s/
Steven T. Kessel
Administrative Law Judge

